DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441).
Cohn discloses a device (for example see Figures 5-6) an inflatable anchoring balloon and a flexible catheter (601) passing through a proximal end (610) and a distal end (650) of the anchoring balloon, wherein a distal end of the catheter is located within a region of the anchoring balloon (the distal end of the catheter is being interpreted as from the distal tip to the middle of element 601). Cohn disclose the device wherein the catheter is a multi-cavity tube having at least two cavities an accommodating cavity passing through the anchoring balloon and capable of accommodating a puncturing needle and a filling cavity including a distal end in the anchoring balloon and a tube 
Regarding the device further comprising a puncturing needle, Melsheimer teaches a device (for example see Figure 4) comprising an inflatable anchoring balloon (44) and a catheter (45) passing through the balloon, wherein the device further comprises a puncturing needle (48) movably positioned within the catheter in order to ease insertion of the device through tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn further comprising a puncturing needle in view of Melsheimer in order to ease insertion of the device through tissue. 
Regarding the central region of the anchoring balloon forming a sunken region,
Melsheimer teaches a device (for example see Figure 4) comprising an inflatable anchoring balloon including a central region (the portions of the balloon folded inward to form the hole of the donut shape) and a catheter passing through the balloon such that the distal end of the catheter is positioned at the central region of the balloon, wherein the distal ends of the balloon are sunken towards the proximal end of the balloon such that the central region forms a sunken region, i.e. the balloon forms a donut shape with the catheter in the hole of the donut. It would have been an obvious matter of design choice to one skilled in the art at the time the invention filed to provide the device of 
	Regarding the distal end of the catheter being positioned in the sunken central region of the anchoring balloon, Melsheimer teaches a device comprising an inflatable anchoring balloon with a sunken central region and a catheter including a distal end, wherein the distal end of the catheter is positioned within the sunken central region of the anchoring balloon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Cohn wherein the distal end of the catheter is positioned within the sunken central region of the anchoring balloon, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 18-21 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441) further in view of Keith (U.S. Publication 2008/0172033).
	The device of Cohn as modified by Melsheimer discloses the invention as claimed except for the anchoring balloon having an axial length of 5 to 20 mm and a distance between the distal end of the catheter and the distal end of the anchoring balloon being less than or equal to 2 mm. 
	Regarding the anchoring balloon having an axial length of 5 to 20 mm, Keith discloses a device comprising an anchoring balloon (86), wherein the axial length of the 
	Regarding the distance between the distal tip of the catheter and the distal end of the anchoring balloon being less than or equal to 2 mm, Keith teaches a device comprising a catheter including a distal tip and an anchoring balloon including a distal end, wherein a distance between the distal tip of the catheter and the distal end of the anchoring balloon is less than or equal to 2 mm (page 9 paragraph 124). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cohn as modified by Melsheimer wherein a distance between the distal tip of the catheter and the distal end of the anchoring balloon is less than or equal to 2 mm in view of Keith, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441) further in view of Cosman (U.S. Publication 2014/0121658).
	The device of Cohn as modified by Melsheimer discloses the invention as claimed except for the distal tip of the puncturing needle being less than or equal to 7 .
	Allowable Subject Matter
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775